Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 1/20/2022 has been entered. 
Claim Status
Claims 1-7, 9-12 and 21-29 are pending. 
Claims 8 and 13-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 1/20/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new prior art, US 10,236,215 B1 to Xie. See detail below.  
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “wherein the barrier layer is in direct physical contact with a sidewall of the second gate spacer” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
Regarding claim 1, it recites “wherein the barrier layer is in direct physical contact with a sidewall of the second gate spacer”, this is described in the specification and no drawings show this feature. Therefore, it is rejected under 112(a).
Regarding claim 2-6, they are rejected under 112(a) due to their dependencies of claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 and 21-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, it recites the limitation of "wherein the barrier layer is in direct physical contact with a sidewall of the second gate spacer". It is not clear how the barrier layer is located, no drawings show this feature and the specification does not described this feature. For the examination purpose, this limitation is not considered. 
Regarding claim 2-6, they are rejected under 112(b) due to their dependencies of claim 1. 
Regarding claim 21, it recites the limitation of "a first gate spacer disposed along a first sidewall of the first MG and separating the MG from the MD" and “a contact feature disposed over the first gate spacer to electrically couple the MG to the MD”. There is insufficient antecedent basis for this limitation of “the MG” in the claim. For the examination purpose, it is interpreted as “the first MG”. 
Regarding claim 22-29, they are rejected under 112(b) due to their dependencies of claim 21. 
Regarding claim 26, it recites the limitation of " wherein a bottom surface of the interconnect feature is spaced apart from a top surface of the contact feature by dielectric layer”. There is insufficient antecedent basis for this limitation of “dielectric layer” in the claim. For the examination purpose, it is interpreted as “the dielectric layer”.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fang Chen et al., (US 2017/0221891 A1, of record, hereinafter Chen) in view of Ruilong Xie et al., (US 10,236,215 B1, hereinafter Xie).
Regarding claim 1, Chen discloses a semiconductor structure, comprising: 
a metal gate structure (MG) (10 at most left side in Fig. 6A) disposed over a semiconductor substrate (1 in Fig. 1B); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Chen’s Fig. 6A, annotated. 
a first gate spacer (30 on left side of the 10 in Fig. 6A) disposed on a first sidewall of the MG (left sidewall of the 10); 
a second gate spacer (30 on right side of the 10 in Fig. 6A) disposed on a second sidewall of the MG (30 right sidewall of the 10) opposite to the first sidewall, the 30 on right side of the 10) is shorter than the first gate spacer (the 30 on left side of the 10); 
a source/drain (S/D) contact (MD) (60) disposed adjacent to the MG (the 10 at most left side in Fig. 6A), wherein a sidewall of the MD (left sidewall of 60) is defined by the second gate spacer (the 30 on right side of the 10); and 
a contact feature (80/85) configured to electrically connect the MG (the 10) to the MD (the 60).  
Chen does not expressly disclose “wherein the contact feature (80/85) comprises a barrier layer and a metal fill layer (80/85).
However, in the same semiconductor device field of endeavor, Xie discloses a conductive GSD (Gate-to Source/Drain) contact structure 133 in Fig. 12 may include conformal barrier layers (not shown) described in Col. 9, line 38-40.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Xie’s Fig. 12, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Xie’s barrier layer in the Chen’s contact feature to prevent from materials diffusion between contact layers. 

Regarding claim 2, Chen modified by Xie discloses the semiconductor structure of claim 1, 
wherein a top surface of the second gate spacer (of the Chen’s 30 on right side of the 10) is below a top surface of the MD (of the Chen’s 30 60) or a top surface of the MG.  
Regarding claim 3, Chen modified by Xie discloses the semiconductor structure of claim 1, 
wherein a top surface of the second gate spacer (of the Chen’s 30 on right side of the 10) is substantially planar with a top surface of the MD or a top surface of the MG (of the Chen’s 10).  
Regarding claim 4, Chen modified by Xie discloses the semiconductor structure of claim 1, 
wherein a sidewall of the contact feature (of the Chen’s 80/85, sidewall of 85) is aligned with the first gate spacer (the Chen’s 30 on left side of the 10 in Fig. 6A).  
Regarding claim 5, Chen modified by Xie discloses the semiconductor structure of claim 1,
further comprising an interlayer dielectric (ILD) layer (Chen’s 70) disposed over the MG (the Chen’s 10), wherein a top portion of the contact feature (of the Chen’s 80/85) is disposed in the ILD layer (the Chen’s 70).  

Allowable Subject Matter
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, base claim 7 or base claim 21,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure of claim 5, “a dielectric layer disposed in the ILD layer, wherein sidewalls of the dielectric layer are continuous with sidewalls of the contact feature” as recited in Claim 6, in combination with the remaining features of Claim 6 and base claim 1 and intervening claim 5.

	Reasons for Allowance
Claims 7, 9-12 and 21-29 (if 112 issues are resolved) are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2017/0221891 A1 to Chen in combination of US 10,236,215 B1 to Xie) substantially teach some of following limitations:
Chen discloses a semiconductor structure, comprising: a metal gate structure (MG) (10 at most left side in Fig. 6A) disposed over a semiconductor substrate (1 in Fig. 1B); a source/drain (S/D) feature (50 in Fig. 6A) disposed adjacent to the MG (10) along a direction (left-right direction); a source/drain (S/D) contact (MD) (60 at right side of the 10) disposed on the S/D feature (the 50); a conductive feature (80/85) configured to contact both the MG (the 10) and the MD (the 60), …
However, Chen in combination of Xie does not teach the limitations of “wherein a bottom portion of the conductive feature is directly sandwiched between a sidewall of the MG and a sidewall of the MD (of the 60) along the direction” as recited in claim 7. Therefore, the claim 7 is allowed. 
Regarding claims 9-12, they are allowed due to their dependencies of claim 7.

Regarding claim 21, Chen discloses a semiconductor structure, comprising: a first metal gate structure (MG) (10 at most left side in Fig. 6A) and a second MG (10 at middle) disposed over a semiconductor substrate (1 in Fig. 1B); a source/drain (S/D) contact (MD) (60 right side of 80/85) disposed between the first MG (the 10 at most left side) and the second MG (the 10 at middle) along a direction (left-right direction); a first gate spacer (30 under 80/85) disposed along a first sidewall of the first MG (right sidewall of the 10 at most left side) and separating the first MG (the 10 at most left side) from the MD (the 60 right side of 80/85); a second gate spacer (30 at left side of 80/85) disposed along a second sidewall of the first MG (left sidewall of the 10 at most left side); a third gate spacer (30 at right side of 80/85) disposed along a sidewall of the second MG (a left sidewall of the 10 at middle); and a contact feature (80/85) disposed over the first gate spacer (the 30 under 80/85) to electrically couple the first MG (the 10 at most left side) to the MD (the 60 right side of 80/85),…
However, Chen in combination of Xie does not teach the limitations of “wherein at least a lower portion of the contact feature is in direct physical contact with a sidewall of the second gate spacer and a sidewall of the third gate spacer” as recited in claim 21. Therefore, the claim 21 is allowed. 
Regarding claim 22-29, they are allowed due to their dependencies of claim 21.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FARUN LU/Primary Examiner, Art Unit 2898